SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ýQUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For Quarterly Period Ended September 30, 2009 or oTRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-51430 WoozyFly, Inc. (Exact name of registrant issuer as specified in its charter) Nevada 20-3768799 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 244 Fifth Avenue, Suite 1878, New York, NY, 10001 (Address of principal executive offices, including zip code) Registrant’s phone number, including area code (646) 594-8669 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.
